Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 1 of 21       PageID #: 6


                                                            Exhibit 1
STATE OF MAINE                                          SUPERIOR COURT
KENNEBEC, ss.
          SS.                                           Civil Action
                                                        Docket No. CV-20-_____
                                                                    CV-20 -


JAMES BRENT MILLER,                         )
                                            )
             Plaintiff                      )
                                            )
      V.
      v.                                    )
                                            )
ACADIA HEALTHCARE CO., INC.,                )
                                            )
             Defendant                      )


             COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff James Brent Miller complains against Defendant Acadia

Healthcare Co., Inc., as follows:

                                    PARTIES

   1. Plaintiff James Brent Miller (“Miller”
   1.                              ("Miller" or “Plaintiff”)
                                                "Plaintiff') is a resident of

Clinton, Kennebec County, Maine.

   2. Defendant Acadia Healthcare Co., Inc. (“Acadia”
                                            ("Acadia" or “Defendant”)
                                                         "Defendant") is a

Delaware corporation with its principal place of business in Franklin,

Tennessee.

   3. For about a decade, Miller worked for Discovery House-Group Inc.,

which was acquired by Acadia in 2015. In April 2017, Acadia unlawfully

terminated his employment.
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 2 of 21      PageID #: 7




                             JURY TRIAL DEMAND

   4. Under Me. R. Civ. P. 38(a), Plaintiff demands trial by jury on all issues

triable to a jury.

                                  JURISDICTION

   5. This action arises under the Maine Human Rights Act, Me. Rev. Stat.,

                  seq. and the Maine Whistleblowers’
tit. 5, § 4551 et seq.               Whistleblowers' Protection Act, Me. Rev.

State., tit. 26, § 831, et seq.

   6. This Court has subject matter jurisdiction of Plaintiff’s
                                                    Plaintiffs claims under

Me. Rev. Stat., tit. 5, § 4621.

                                     VENUE

   7. Venue is proper in Kennebec County under Me. Rev. Stat., tit. 14,
                                                                    14,

§§ 501 and 505 as Plaintiff lives and resides in Kennebec County.

                         EXHAUSTION OF REMEDIES

   8. Plaintiff filed a timely complaint with the Maine Human Rights

           ("MHRC"). The MHRC found there are reasonable grounds to
Commission (“MHRC”).

believe that the termination of his employment resulted from his protected

conduct as a whistleblower.

   9. Following a failure of conciliation, the MHRC issued Plaintiff a letter,

dated November 25, 2019, giving him until February 23, 2020 to file this

action. A true copy of that letter is attached as Exhibit A.

                                        2
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 3 of 21     PageID #: 8



                        FACTUAL ALLEGATIONS

                                   Background

  10. Acadia provides behavior healthcare services. It operates a network of
  10.

approximately 576 behavioral healthcare facilities in 39 U.S. States, Puerto

Rico, and the United Kingdom.

  11. The Discovery House-Group Inc. (“DH”)
  11.                                ("DH") provided outpatient treatment

services, such as maintenance and long-term detoxification, addiction

education services, drug-free counseling, and medical examinations to

individuals addicted to drugs.

  12. DH operated approximately 19
  12.                           19 clinics (7 or 8 in Pennsylvania, 3 in

Rhode Island, 4 in Maine, and 3 or 4 in Utah). One of its Maine clinics,

located in Bangor, provided both methadone and suboxone treatment to its

patients.

  13. From June 2007 forward, Miller served as the director of DH’s
  13.                                                          DH's clinic in

Bangor.

  14. On November 1,
  14.             1, 2015, Acadia acquired DH and its subsidiaries for

$118.3 million. Miller maintained his position as director of the Bangor clinic

after the acquisition by Acadia.

  15. During Miller’s
  15.        Miller's time directing the Bangor clinic, he received exemplary

employment reviews.



                                       3
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 4 of 21       PageID #: 9



  16. Under Miller’s
  16.       Miller's leadership, the Bangor facility grew into a thriving

clinic. The Bangor clinic tied for first place in 2015 when DH evaluated all of

                                                        Miller's clinic with an
its clinics prior to the Acadia acquisition. DH awarded Miller’s

extra 4.5% of payroll in recognition of this honor, which Miller then

                               leadership •
distributed to those under his leadership.

  17. In or around 2009 or 2010, DH asked Miller to direct a turn-around of
  17.

DH's low-performing
DH’s low -performing clinic in Calais, Maine. Miller accepted this challenge

             DH's Calais and Bangor clinics simultaneously for over a year.
and directed DH’s

He was successful in transforming the Calais clinic into a successful facility.

  18. After the Acadia acquisition, the Bangor clinic became part of a
  18.

           115 methadone clinics in 26 states. This network is a division of
network of 115

Acadia known as the Comprehensive Treatment Centers (“CTC”).
                                                    ("CTC"). The CTC

has approximately 2,300 employees. Acadia as a whole owns numerous

hospitals and mental health facilities; it employs a workforce of

approximately 24,000 employees.

        Concern About Re-Disclosure of Sensitive Information

  19. Many changes took place at the Bangor clinic following the Acadia
  19.

acquisition. For example, Acadia changed the intake procedure for patients.

            DH's ownership, a person seeking treatment could call the
  20. Under DH’s

Bangor clinic directly, complete an intake interview with an intake

coordinator, and then receive treatment from a counselor.

                                       4
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 5 of 21      PageID #: 10



  21. After the acquisition, however, individuals seeking treatment no longer

could contact the Bangor clinic directly. Instead, Acadia required them to

utilize a third party intake service, which involved providing their personal

information over the phone to someone located outside of Maine. Information

provided in that call eventually would be routed to the Bangor clinic, where

an intake coordinator would call back the prospective patient and go over all

of the sensitive information for a second time.

  22. When Acadia implemented this new intake process, two different

intake coordinators employed at the Bangor clinic approached Miller on

separate occasions to express their concerns. Each believed the new intake

process violated the federal laws protecting patients’
                                             patients' rights. Federal

regulations set forth in 42 C.F.R. Subpart B (42 C.F.R. § 2.11 et seq.) (the

"Regulations"), prohibit the re-disclosure of sensitive information. Both of the
“Regulations”),

Bangor intake coordinators believed the Regulations protected patients from

having to go through two separate intake conversations.

  23. Plaintiff arranged a joint meeting with both intake coordinators to

discuss their concern. Plaintiff assured them he would act immediately and

take the appropriate steps to address the issue.

  24. Miller immediately approached his direct supervisor at Acadia, Helene

       ("Murphy") to address the intake coordinators’
Murphy (“Murphy”)                       coordinators' concerns. Murphy

          Acadia's Northeast Regional Director for the CTC Division. She
served as Acadia’s

                                       5
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 6 of 21    PageID #: 11



                 Acadia's clinics: four in Maine, one in New Hampshire, and
oversaw seven of Acadia’s

two in Vermont.

  25. Miller expressed to Murphy the bases for his good faith belief that

Acadia's
Acadia’s new intake practice violated the Regulations. She told him she

would get back to him.

  26. Murphy, however, did not reply to Miller in any way over the next few

weeks. In response to this silence from Murphy, Miller took the concerns

expressed by the intake coordinators directly to Celeste Jupinko (“Jupinko”),
                                                                 ("Jupinko"),

Acadia's
Acadia’s Vice President of Clinical Services, and John Peloquin (“Peloquin”),
                                                                ("Peloquin"),

President of Acadia's CTC. He sent them both an email outlining his concern

about the violation of law.

  27. Both Jupinko and Peloquin responded to Miller, saying they would look

into the issue.

  28. About a day later, Murphy called Miller. During the phone call, she was

livid and accused Miller of betraying her by “going
                                             "going over her head”
                                                             head" with his

concerns. She ordered him never to contact senior management again.

  29. Miller was shaken by Murphy’s
                           Murphy's unreasonable tone and demeanor. He

immediately feared that Murphy might fire him for standing up for principle

by making a good faith report concerning a potential violation of law.

  30. Eventually, Jupinko, Murphy, and others informed Miller that they

                                                                 company's
had investigated the intake issue and obtained the advice of the company’s

                                      6
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 7 of 21     PageID #: 12



legal counsel. They assured Miller that Acadia's
                                        Acadia’s intake procedure was in

compliance with the federal Health Insurance Portability and Accountability

Act (“HIPAA”).
    ("HIPAN'). Miller explained that the concern raised actually concerned

                     HIPAA, he explained why he believed the Regulations
the Regulations, not HIPAA;

were stricter than HIPAA. The Acadia officials disregarded his perspective,

telling him that his interpretation was wrong.

  31. Murphy continued to be angry about Miller having raised the issue and

pushing back when told that the company’s
                                company's practices did not violate the law.

                                                             Acadia's clinic
The next time she saw Miller, during an in-person meeting at Acadia’s

in Waterville, Maine, she asked to speak with him alone. Once they were

alone, she threatened him, told him she could not trust him, and ordered him

            "around her”
to never go “around her" again.

                Concern About Counselor-Patient Ratio

                         Maine's Department of Health and Human Services
  32. In or around 2008, Maine’s

("DHHS") promulgated regulations governing Opioid Treatment Programs
(“DHHS”)

("OTPs"), like the Bangor clinic that Miller directed. These state regulations
(“OTPs”),

limited the maximum number of patients per counselor: counselors with less

than one year of experience could see a maximum of 35 patients at one time,

and counselors with more than one year of experience could see a maximum

of 50 patients at a time. DHHS also set standards regulating how many times

a counselor needed to see each patient on a monthly basis (“counseling
                                                          ("counseling

                                       7
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 8 of 21       PageID #: 13



standards") and how many and what types of documents a counselor needed
standards”)

to complete for each patient (“documenting
                             ("documenting standards”).
                                           standards").

  33. Working for DH from 2008 through 2010, Plaintiff observed the

implementation of the new DHHS regulations. He determined that the new

standards were workable and provided a safe standard for counseling care of

    clinic's patients.
the clinic’s

  34. In 2010, the State of Maine cut funding for OTPs by 10%.
                                                          10%. With 10%
                                                                    10%

less in resources, it became more difficult for clinics to conform to the

regulatory standards. Then, in 2012, under the LePage administration, the

                                                 16%.
State of Maine cut funding for OTPs by a further 16%.

  35. Miller, like other clinic directors, was very upset by this further cut, as

sufficient resources were needed to operate an OTP clinic safely and

effectively, while complying with all regulatory standards.

  36. On April 2, 2012, Tracy Weymouth (“Weymouth”),
                                       ("Weymouth"), a representative

from the Opioid Treatment Authority of Maine’s
                                       Maine's Office of Substance Abuse

("OSA"), sent an email to OTP clinic directors in Maine. Weymouth wrote
(“OSA”),

             "aware of the possible financial difficulties resulting from the
that OSA was “aware

reduced rate cut,”
             cut," and that OSA had developed a “short
                                                "short term waiver”
                                                            waiver" that all

the clinics could utilize. The Weymouth email highlighted the concern that it

                        "provide adequate substance abuse counseling to each
had become difficult to “provide

                      necessary" given the recent funding reductions.
patient as clinically necessary”

                                        8
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 9 of 21     PageID #: 14



  37. Under this short term waiver, which lasted for three months,

counselors could serve 150
                       150 patients instead of 35 or 50.

                    1:150 became the de facto rule, but individual clinics could
  38. This ratio of 1:150

                                     patients' particular needs.
set lower ratios, depending on their patients’

  39. Miller strongly believed that the ratio for the Bangor clinic should not

be 1:150,
   1:150, and should be no higher than 1:80.
                                       1:80. He expressed this opinion to

              DH's Chief Financial and Operating Officer. DH, however, set
Peter Morris, DH’s

the counseling ratio for its clinics at 1:125.

  40. Between 2012 and 2015, no OTP clinic in Maine, other than those

                                       1:125. All of the other OTP providers
operated by DH, had a ratio as high as 1:125.

in Maine implemented a ratio of 1:80 or less.

  41. Desiring a reduction in the counseling ratio, Miller initiated a 3-6

month study in or around 2014-2015 to determine whether a 1:80
                                                          1:80 ratio would

be safer than DH’s
              DH's chosen ratio of 1:125.
                                   1:125. He presented DH with a summary

              study's findings, but DH opted not to reduce the 1:125
report of the study’s                                          1:125 ratio.

  42. Miller remained extremely concerned because the combination of

limited funding, additional regulations promulgated by the LePage

administration (including increased documentation requirements), and DH’s
                                                                     DH's

high counselor-to-patients ratio, led to tremendous difficulty in complying

with the applicable standards of care.



                                         9
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 10 of 21     PageID #: 15



  43. Miller tried to fix the problem, and brought his concerns to DH’s
                                                                   DH's

management team on multiple occasions, without success.

  44. Despite having many overworked counselors, Miller continued to do his

very best to keep the clinic running effectively. He took steps to keep the

actual numbers of patients per counselor as low as he possibly could.

  45. After Acadia acquired DH in November 2015, Acadia maintained the

1:125 counselor-to-patient ratio.
1:125

  46. Miller then raised his concerns about the counselor-to-patient ratio

with his new supervisor, Murphy. He explained to her why Acadia should

                            1:80. He also mentioned what he had observed
reduce the ratio to at most 1:80.

regarding patient safety issues and the risk of non-compliance with state

                                                Miller's multiple pleas to
standards of care. Murphy, however, disregarded Miller’s

reduce the ratio.

  47. In or around December 2016, a specific opportunity arose with the state

that would have permitted a reduction of the ratio. Miller again lobbied

Murphy to change the ratio and increase the level of patient safety. Murphy,

annoyed by Miller’s
           Miller's insistence on promoting patient safety, rejected his ideas

and told him she did not want him arguing with her.

                            Miller's concerns, Murphy instructed him to
  48. In total disregard of Miller’s

submit to the state a request that methadone counselors William Allen,

Christa Campbell, Olivia Malloch, Jamie McKay, Samantha Pike, and Jody

                                       10
                                       10
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 11 of 21     PageID #: 16



Veillette have a ratio of 1:125,
                          1:125, and that suboxone counselor Joni Rodgers

have a ratio of 1:100.
                1:100.

  49. Miller was disheartened and distressed by Murphy’s
                                                Murphy's behavior and by

her complete disregard for his patient safety concerns.

  50. Miller noticed that Murphy was cutting expenses wherever she could.

For instance, she ordered directors to get approval for any expense greater

     $50, she would pile an exorbitant amount of extra work onto employees,
than $50;

while repeatedly ordering them not to work overtime; and she kept the

counseling ratios as high as possible.

                           Murphy's order to submit the waiver request to
  51. Miller complied with Murphy’s

the state in or around December 2016, even though he disagreed with the

contents of the request. He did not report his objection to Acadia's
                                                            Acadia’s senior

management because, as stated earlier, Murphy had ordered him not to

communicate with senior-level managers. Miller could not afford to lose his

job as he had a disabled wife at home in need of his financial support. He had

                           Murphy's demands.
no choice but to submit to Murphy’s

  52. On January 1,
                 1, 2017, Weymouth’s
                          Weymouth's successor, Katherine Coutu-Farrell

("Coutu-Farrell"), approved Murphy’s
(“Coutu-Farrell”),          Murphy's request for high counselor ratios.

 Concern About Murphy Violating Terms of a Contract with the State

  53. In or around January or February 2017, the Bangor clinic received a

state grant. Miller reviewed the terms of the agreement, and understood that

                                         11
                                         11
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 12 of 21      PageID #: 17



the grant was designed to aid the clinic in bringing in new, uninsured

patients.

  54. In a meeting with Miller and Joanna Amoling (“Amoling”),
                                                  ("Amoling"), Miller’s
                                                               Miller's

administrative assistant, Murphy stated that Acadia would lose the grant

money if the clinic did not bring in new clients within the time limit. She

directed Amoling to send out applications to current patients of the Bangor

clinic, asking them about their financial status.

  55. Miller complained to Murphy that this approach would not be in

compliance with the terms of the grant. He told her it would not be

appropriate to recruit current patients to sign up for grant funding as the

purpose of the grant was to generate new, uninsured patients.

                               Miller's concerns. She instructed him that
  56. Murphy again disregarded Miller’s

everything was fine and to comply with her directions.

       Concern About Murphy Failing To Pay Amoling Overtime

  57. Near the beginning of 2017, Murphy asked Miller if his assistant,

Amoling, could do some administrative tasks she needed to have done.

  58. Miller told Murphy to discuss the matter with Amoling, but told

Murphy that Amoling was incredibly busy at that time, as she was not only

doing her own job, but also covering for the Program Specialist, who was on

medical leave.



                                       12
                                       12
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 13 of 21   PageID #: 18



  59. Amoling later told Miller that she was doing extra work for Murphy,

but that she was struggling to balance her workload given the extra work

Murphy had assigned her.

  60. Miller then communicated to Murphy his concern that she was working

Amoling too hard. Murphy responded that it was fine and not to worry.

  61. Sometime in late March or early April 2017, Miller learned that

Murphy had not been paying Amoling for the overtime hours she was

                       Murphy's work. He approached Murphy and reminded
devoting to completing Murphy’s

her that the Fair Labor Standards Act required her to pay Amoling overtime

if she worked in excess of 40 hours per week. He expressed concern that

Murphy was not complying with the legal requirements for compensating a

non-exempt employee like Amoling.

  62. Murphy terminated Miller’s
                        Miller's employment shortly after he made this

report.

                                    Pretext

                                                   ("IRs") from OTPs
  63. The State of Maine collects incident reports (“IRs”)

                   "incidents" with patients. These IRs, once submitted to
whenever there are “incidents”

the state, are not released publicly.

  64. Any OTP employee who witnesses an incident may fill out an IR, but a

supervisor must review and sign every IR prior to submission. There is space

      supervisor's signature at the bottom of each IR form.
for a supervisor’s

                                        13
                                        13
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 14 of 21       PageID #: 19



  65. The State of Maine does not mandate which supervisory staff must

review and sign IRs;
                IRs, this decision is left up to each clinic. The state also does

not mandate that the supervisor signing off on the IR have actual knowledge

                                               supervisor's role is to ensure
of the events described in the IR. Rather, the supervisor’s

that the IR form is filled out correctly and completely, and to catch any

                                              patient's name.
obvious errors, such as a failure to redact a patient’s

  66. Prior to the Acadia acquisition, Miller had asked his Clinical

Supervisor, Carroll Ackley (“Ackley”),
                           ("Ackley"), to be the supervisor primarily

responsible for signing off on IRs.

  67. Miller, however, also occasionally signed IRs as well. In the fall of 2016,

                                                ("Herschell") often brought
for instance, Program Specialist Eric Herschell (“Herschell”)

IRs directly to Miller for review and signature. Miller would sign these IRs

using his own name. Despite this, the vast majority of the IRs were handled

by Ackley.

  68. On February 27, 2017, counselor Jody Veillette (“Veillette”)
                                                     ("Veillette") filled out

an IR, writing that she learned on the news that a patient of the clinic had

been in a car accident and passed away (the “February
                                            "February IR”).
                                                      IR"). Herschell

returned from medical leave that same day, February 27, 2017.

  69. Veillette forgot to redact identifying information in one place on the

                                       "pt" to refer to the patient in most
February IR form, although she did use “pt”

places on the form (her mistake was buried in the middle of a paragraph).

                                       14
                                       14
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 15 of 21      PageID #: 20



  70. Herschell had been responsible for submitting IRs to the state before

his medical leave, but his duties had been re-assigned
                                           re -assigned during his absence.

There was some confusion about whether he would resume his prior IR

submission duties upon his return from leave.

                        1, 2017, Miller was at the Bangor clinic at around
  71. On or about March 1,

5:00-6:00pm and discovered that the February IR had been placed in his

mailbox. Ackley was not at the Bangor clinic at this time, and Miller did not

know who had placed the February IR in his mailbox. Knowing that Ackley

was not there, Miller reviewed the February IR, noticed that Veillette had

filled it out, and also noticed that it was late in being submitted to the state

(the state requires such IRs to be submitted within 24 hours of the incident).

  72. In reviewing the February IR form, Miller failed to notice the single

place where Veillette had accidentally included identifying information in the

middle of a paragraph. In recognition of Ackley's
                                         Ackley’s primary role in receiving

                                            Ackley's name on the supervisor
and signing off on such IR forms, he signed Ackley’s

                                               ("BM") in parentheses right
signature line, but plainly wrote his initials (“BM”)

          "y" of Ackley’s
under the “y”    Ackley's name to make it clear that he, not Ackley, was the

supervisor signing off on the February IR.

  73. Miller then placed the signed February IR in the appropriate box in the

administrative office so it could be transmitted to the state the next morning.



                                       15
                                       15
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 16 of 21     PageID #: 21



                         19, 2017, Coutu-Farrell visited the Bangor clinic
  74. On or around April 19,

and asked to speak with Miller and Ackley. She asked Miller if he was aware

that all death reports are investigated; he said that he was. She also asked

him if he was the one who had signed the February IR, and showed him a

copy. Miller confirmed that he had. She then asked Miller if he knew that

                  Ackley's license. Miller replied that he did not and expressed
this could affect Ackley’s

confusion over the reasons for her questions. The conversation stopped there

and Coutu-Farrell dismissed him. She asked no other questions relating to

the context surrounding the February IR or why Miller had signed the report

in the manner he did. This meeting of five minutes or less was the only time

Miller ever spoke with Coutu-Farrell regarding the February IR.

                                                          19, 2017, which
  75. Coutu-Farrell next sent Murphy a letter dated April 19,

stated that the February IR included patient-identifying
                                     patient -identifying information and,

although it appeared to be signed by Ackley, it actually had been signed by

                                             "could be perceived as fraud,”
Miller. Coutu-Farrell wrote that this action “could                 fraud," and

                                                                      "in
indicated that Miller should sign only his own name to such documents “in

    future."
the future.”

  76. After receiving this April 19,
                                 19, 2017 letter from the state, Murphy never

asked Miller to explain the circumstances surrounding the February IR.




                                       16
                                       16
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 17 of 21      PageID #: 22



  77. Instead, Murphy contacted Miller on or about April 24, 2017, asking

him to meet with her privately on Wednesday, April 26, 2017. She mentioned

nothing about the February IR.

  78. Miller then noticed in the payroll system that his benefits were to be

paid out in his next paycheck, which indicated to him that Murphy planned

to fire him.

  79. On Wednesday, April 26, 2017, Murphy met with Miller in a hotel. She

                                                   Plaintiffs signing the
made no inquiry into the circumstances surrounding Plaintiff’s

February IR with Ackley's
                 Ackley’s name and his own initials. She told him she was

               "fraudulent behavior."
firing him for “fraudulent behavior.” She then quickly showed him the April

19, 2017 letter from Coutu-Farrell and handed him a termination letter. The
19,

                                   "fraudulent behavior"
termination letter stated that his “fraudulent                  Acadia's
                                               behavior” placed Acadia’s

patients, staff, and company at risk.

  80. Murphy told staff at the Bangor clinic that she had fired their director

because he had violated the law and had been fraudulent. Through this

                      Miller's reputation.
statement, she harmed Miller’s

                                                               Murphy's
  81. Miller suffered severe emotional distress as a result of Murphy’s

actions. He also suffered financially as a result of the termination of his

employment with Acadia.




                                        17
                                        17
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 18 of 21       PageID #: 23



                                COUNT I
         Violation of the Maine VVhistleblowers'
                                Whistleblowers’ Protection Act
                                           et. seq.
                         26 M.R.S.A. § 831 et.

                                                                     1-81.
  82. Plaintiff incorporates his allegations contained in Paragraphs 1-81.

                Whistleblowers' Protection Act (“WPA”)
  83. The Maine Whistleblowers’                ("WPA") prohibits Acadia

from discharging, threatening, or otherwise discriminating against Plaintiff

for reporting what he had reasonable cause to believe was a violation of law

or rule. See 26 M.R.S.A. § 833(1)(A).

  84. Acadia discharged, threatened, and otherwise discriminated against

Plaintiff for reporting what he had reasonable cause to believe were

violations of law or rules, as explained above.

  85. The WPA also prohibited Acadia from discharging, threatening, or

otherwise discriminating against Plaintiff for reporting what he had

reasonable cause to believe was a condition or practice that would put at risk

the health or safety of any individual. See 26 M.R.S.A. § 833(1)(B).

  86. Acadia discharged, threatened and otherwise discriminated against

Plaintiff for reporting what he had reasonable cause to believe were

conditions or practices that put at risk the health or safety of patients, as

explained above.

  87. The WPA prohibited Acadia from discharging, threatening, or

otherwise discriminating against Plaintiff for reporting what he had

reasonable cause to believe was an act or omission that constituted a

                                        18
                                        18
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 19 of 21       PageID #: 24



deviation from the applicable standard of care for a patient. See 26 M.R.S.A.

§ 833(1)(E).

  88. Acadia discharged, threatened and otherwise discriminated against

Plaintiff for reporting what he had reasonable cause to believe were acts or

omissions that constituted a deviation from the applicable standard of care

for patients.

  89. As a result of Acadia's
                     Acadia’s violation of the WPA, Plaintiff has been

damaged financially and emotionally.

      WHEREFORE, Plaintiff requests that this Honorable Court enter

judgment against Acadia, as follows:

       1.
       1.      Finding that Acadia violated the Maine Whistleblowers’
                                                      Whistleblowers'

  Protection Act;

       2.      Awarding Plaintiff the damages he has incurred in an amount

  that is reasonable in the premises, including lost wages and benefits,

  compensatory damages, and punitive damages;

       3.      Awarding Plaintiff his attorney’s
                                      attorney's fees and costs; and

       4.      Granting such other and further relief as may be appropriate.




                                         19
                                         19
Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 20 of 21   PageID #: 25




Dated: February 14, 2020.          Respectfully submitted,




                                   Alison E. Tozier, Esq., Bar No. 5633
                                   Richard L. O'Meara, Esq., Bar No. 3510
                                   MURRAY PLUMB & MURRAY
                                   75 Pearl Street, P.O. Box 9785
                                   Portland, ME 04104-5085
                                   (207)773-5651
                                   (207) 773-8023 (Fax)
                                   atozier@mpiniaw.com
                                   romearaPmpmlaw.com
                                   Counsel for Plaintiff James Brent Miller




                                     20
        Case 1:20-cv-00113-LEW Document 1-1 Filed 03/25/20 Page 21 of 21                            PageIDEXHIBIT
                                                                                                           #: 26


                                         Maine Human Rights Commission
                                        # 51 State House Station, Augusta, ME 04333-0051
                                                                                                             A
                                      Physical location: 19 Union Street, Augusta, ME 04330
                              Phone (207) 624-6290 • Fax (207) 624-8729 111TTY: Maine Relay 711
                                                      www.maine.gov/mhrc
 Amy M. Sneirson                                                                                  Barbara Archer Hirsch
EXECUTIVE DIRECTOR                                                                                    COMMISSION COUNSEL


                                                    November 25, 2019



 Richard O'Meara                  Brittany Stancombe                      Tara Walker
 Murray Plumb & Murray            Waller                                  Bernstein Shur
 75 Pearl Street                  511 Union Street, Suite 270             100 Middle Street
 Portland, ME 04104               Nashville, TN 37219                     Portland, ME 04104

              Re:   El 7-0464-NB, Miller v. Acadia Healthcare Company, Inc. and DHG Services, LLC

To the Parties in this case:

I am writing to inform you that conciliation has concluded without success.

Accordingly, I am referring the file to Commission Counsel Barbara Archer Hirsch so she can review the file and
make a recommendation to the Commissioners regarding whether the Commission should file suit in this case.
As I have explained before, the Commissioners will review Ms. Archer Hirsch's recommendation and then vote
as to whether to file suit in this case.

Please be reminded that Complainant retains the right to file a civil action to attempt relief under the Maine
Human Rights Act. Such an action must be commenced within 2 years after the act of alleged unlawful
discrimination complained of, or within 90 days from the date of this letter, whichever is later. There may be
additional deadlines that apply if Complainant brings claims in addition to those filed under the Maine Human
Rights Act.

If you have questions regarding this case, please contact Ms. Archer Hirsch.                          LEGAL16
                                                                                                      ATE


Sincerely,


      liscA     .
Amy Sneirson
Executive Director

cc:           James Miller
              Helen Murphy
